Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/22/2020 and 05/03/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0034], where it reads, “electrical coupled” should read “electrically coupled”
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities: 
In claim 3, where it reads “plurality of lumens define” should read “plurality of lumens defines.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stulen (US20130090576) and further in view of Dietz (US9737735).
Regarding claim 1, Stulen discloses an ultrasonic surgical instrument (FIGS.1 and 6) comprising: an ultrasonic waveguide (370) defining a blade (382) at a distal end portion (FIG.5 around element 380) thereof, the ultrasonic waveguide (370) configured to transmit ultrasonic energy there along to the blade (Abstract, ¶ 0043) defining a plurality of surfaces (FIG.6 for up-close detail of the blade).
Stulen discloses the ultrasonic instrument substantially but fails to disclose the at least one lumen establishing a flow path through the blade extending from a first open end on one surface of the plurality of surfaces to a second open end on a different surface of the plurality of surfaces, the at least one lumen configured to urge fluid through the blade along the flow path from the one surface to the different surface.

    PNG
    media_image1.png
    571
    562
    media_image1.png
    Greyscale
Dietz discloses (Abstract) an ultrasound surgical apparatus including: medical ultrasound handpieces with proximally mounted ultrasound radiators configured to create a distally-focused beam of ultrasound energy, in combination with distal guide members for control of focal point depth. Dietz further discloses (FIG.31-32) the probe neck (424) may include a plurality of slots (472,474) opening into an internal lumen (431). This allows the device to provide additional injection or suction capability along an extended length of the active probe when the probe neck (424) is exposed (Col.21 lines 38-41).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Stulen’s device to provide at least one lumen defined at least partially through the blade, with the at least one lumen establishing a flow path through the blade while urging fluid through a plurality of different surfaces from a first open end to a second open end on, as disclosed by Dietz, for the purpose of establishing a longitudinally-oriented ‘flushing circuit’ for tissue and tissue debris generated by ultrasonic operation (Col.22 lines 34-36).

    PNG
    media_image2.png
    705
    1025
    media_image2.png
    Greyscale
Regarding claim 2, Stulen discloses (FIG.6) wherein the at least one lumen (372) includes a first lumen (388) extending from the first open end to the second open end (¶ 0044).

    PNG
    media_image3.png
    754
    1157
    media_image3.png
    Greyscale
Regarding claim 3, Stulen discloses (FIG.6) wherein the at least one lumen includes a plurality of lumens, each lumen of the plurality of lumens extending from the first open end to the second open end such that the plurality of lumens defines a plurality of flow paths between the first open end and the second open end (¶ 0044 mentions one or more openings can be placed on the blade in different locations).
Regarding claim 4, Stulen discloses (FIG.6, ¶ 0044 - openings (388) of the present example are presented on lateral sides of blade (382)) wherein the at least one lumen (372) includes at least two lumens (2x388), a first lumen of the at least two lumens extending from the first open end (388 front lateral side of blade 382) and a 

    PNG
    media_image4.png
    721
    1012
    media_image4.png
    Greyscale
second lumen of the at least two lumens extending from the second open end (388 back lateral side of blade 382), the at least two lumens disposed in communication with one another to define the flow path extending between the first open end (382) and the second open end (372).

    PNG
    media_image5.png
    683
    927
    media_image5.png
    Greyscale
Regarding claim 5, Stulen discloses (FIG.6) wherein the first lumen (388) and the second lumen (388 second opening are interconnected by a third lumen (389 internal lumen) of the at least two lumens (¶ 0044).

    PNG
    media_image6.png
    705
    1025
    media_image6.png
    Greyscale
Regarding claim 6, Stulen discloses (FIG.6) wherein the first (372) and second (389) lumens are branch lumens and wherein the third lumen (38) is a trunk lumen (¶ 0044 notes that there can be one or more of the lumen openings like element 388 in FIG.6 around the different surfaces of the blade 382).

    PNG
    media_image7.png
    617
    828
    media_image7.png
    Greyscale
Regarding claim 7, Stulen discloses (FIG.6) wherein the one surface is a top surface of the blade and wherein the different surface is a bottom surface of the blade.

    PNG
    media_image8.png
    794
    1106
    media_image8.png
    Greyscale
Regarding claim 8, Stulen discloses (FIG.6) wherein the one surface is a first side surface of the blade and wherein the different surface is a second, opposite side surface of the blade.

    PNG
    media_image9.png
    700
    1227
    media_image9.png
    Greyscale
Regarding claim 9, Stulen discloses (FIG.6) the ultrasonic surgical instrument (Abstract) further comprising: a jaw member (384) pivotable relative to the blade (382) between an open position and a clamping position for clamping tissue between the jaw member and the one surface of the blade (Abstract, ¶ 0043). 
Regarding claim 10, Stulen discloses (FIG.6 as referenced above in claim 9) wherein the different surface is opposite the one surface.

    PNG
    media_image10.png
    714
    1227
    media_image10.png
    Greyscale
Regarding claim 11, Stulen discloses (Abstract) the ultrasonic surgical instrument further comprising a transducer (FIG.5,350) coupled to the ultrasonic waveguide (FIG.6,370) at a proximal end portion of the ultrasonic waveguide (370), the transducer (350) configured to produce the ultrasonic energy for transmission along the ultrasonic waveguide to the blade (¶ 0048).
Regarding claim 12, Stulen discloses an ultrasonic surgical instrument (Abstract), comprising: an ultrasonic waveguide (FIG.6,370) defining a blade (FIG.6,382) at a distal end portion thereof, the ultrasonic waveguide (370) configured to transmit ultrasonic energy therealong to the blade (382), the blade (382) defining a plurality of surfaces (FIG.6, ¶ 0043);
    PNG
    media_image11.png
    705
    1070
    media_image11.png
    Greyscale

Stulen discloses the ultrasonic instrument substantially but fails to disclose a plurality of spaced-apart lumens defined through the blade, each lumen of the plurality of spaced-apart lumens establishing a flow path through the blade extending from a first open end on one surface of the plurality of surfaces to a second open end on a different surface of the plurality of surfaces, each lumen of the plurality of spaced-apart lumens configured to urge fluid through the blade along the corresponding flow path from the one surface to the different surface.
Dietz discloses (FIG.31) the plurality of slots is configured as a plurality of longitudinally elongated, circumferentially arrayed slots (Col.21 lines 41-42) …… In the preferred mode of operation, the slots (472) or (474) may serve as irrigation paths to establish a longitudinally-oriented ‘flushing circuit’ for tissue and tissue debris generated by ultrasonic operation of the probe tip (422) and probe neck 424. (474) (Col.22 lines 33-37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Stulen’s device by providing a plurality of spaced apart lumen along the blade establishing flow path between the blade urging fluid from one surface to a different surface, as disclosed by Dietz for the purpose of creating irrigation paths while acting as a flushing circuit throughout the ultrasonic device (Dietz, Col.22 line 35).

    PNG
    media_image7.png
    617
    828
    media_image7.png
    Greyscale
Regarding claim 13, Stulen discloses (FIG.6) wherein the one surface is a top surface of the blade and wherein the different surface is a bottom surface of the blade.
Regarding claim 14, Stulen discloses (FIG.6) the ultrasonic surgical instrument (Abstract) further comprising: a jaw member (382) pivotable relative to the blade (Abstract) between an open position and 
    PNG
    media_image9.png
    700
    1227
    media_image9.png
    Greyscale
a clamping position for clamping tissue between the jaw member and the one surface of the blade (¶ 0043).
Regarding claim 15, Stulen discloses (FIG.6 as referenced above in claim 14) wherein the different surface is opposite the one surface.

    PNG
    media_image12.png
    496
    853
    media_image12.png
    Greyscale
Regarding claim 16, Stulen discloses (Abstract) the ultrasonic surgical instrument further comprising a transducer (FIG.5,350) coupled to the ultrasonic waveguide (FIG.6,370) at a proximal end portion of the ultrasonic waveguide (370), the transducer (350) configured to produce the ultrasonic energy for transmission along the ultrasonic waveguide to the blade (¶ 0048).

    PNG
    media_image13.png
    474
    719
    media_image13.png
    Greyscale
Regarding claim 17, Stulen discloses an ultrasonic surgical instrument (FIGS.1 and 6) comprising: an ultrasonic waveguide (370) defining a blade (382) at a distal end portion (FIG.5 around element 380) thereof, the ultrasonic waveguide (370) configured to transmit ultrasonic energy there along to the blade (Abstract, ¶ 0043) defining a plurality of surfaces (FIG.6 for up-close detail of the blade).

Stulen further discloses (FIG.6) at least one trunk lumen defined at least partially through the blade. 

    PNG
    media_image14.png
    779
    1014
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    692
    981
    media_image15.png
    Greyscale
Stulen even further discloses (FIG.6) at least one branch lumen defined at least partially through the blade, wherein the at least one trunk lumen and the at least one branch lumen cooperate to define at least one flow path through the blade extending from a first open end on one surface of the plurality of surfaces to a second open end on a different surface of the plurality of surfaces, the at least one trunk lumen and the at least one branch lumen configured to cooperate to urge fluid through the blade along the at least one flow path from the one surface to the different surface.

    PNG
    media_image9.png
    700
    1227
    media_image9.png
    Greyscale
Regarding claim 18, Stulen discloses (FIG.6) the ultrasonic surgical instrument (Abstract) further comprising: a jaw member (382) pivotable relative to the blade (Abstract) between an open position and a clamping position for clamping tissue between the jaw member and the one surface of the blade (¶ 0043).
Regarding claim 19, Stulen discloses (FIG.6 as referenced above in claim 18) wherein the different surface is opposite the one surface.


    PNG
    media_image16.png
    507
    871
    media_image16.png
    Greyscale
Regarding claim 20, Stulen discloses (Abstract) the ultrasonic surgical instrument further comprising a transducer (FIG.5,350) coupled to the ultrasonic waveguide (FIG.6,370) at a proximal end portion of the ultrasonic waveguide (370), the transducer (350) configured to produce the ultrasonic energy for transmission along the ultrasonic waveguide to the blade (¶ 0048).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR WILLIAMS whose telephone number is (571)272-7462. The examiner can normally be reached M-Fri 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
(AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SKYLAR ELISE WILLIAMS/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794